Citation Nr: 0738958	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain with degenerative disc disease from October 
31, 2001, through June 14, 2006. 

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain with degenerative disc disease, effective June 
15, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran had active military service from September 1989 
to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That rating decision granted service 
connection for lumbar strain with degenerative disc disease 
and assigned a 10 percent rating, effective October 31, 2001.  
This matter was remanded by the Board in May 2004 an August 
2006 rating decision granted a 20 percent rating, effective 
June 15, 2006.  The Board remanded this matter again in 
January 2007 for further development. 


FINDINGS OF FACT

1.  For the period from October 31, 2001, through June 14, 
2006, lumbar strain with degenerative disc disease did not 
exhibit moderate limitation of motion;  lumbosacral strain 
with muscle spasm on extreme forward bending or; loss of 
lateral spine motion, unilateral, in standing position.  
Forward flexion of the  thoracolumbar spine was to 85 
degrees, extension to 15 degrees, rotation to 20 degrees 
(bilaterally), and lateral flexion to 20 degrees 
(bilaterally), with pain at the end of motion and no 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months were 
reported.      

2.  For the period from June 15, 2006, limitation of forward 
flexion was to 60 degrees on repetitive use, with pain noted 
at extreme of motion.  There were no neurological 
abnormalities found on clinical evaluation to warrant a 
separate evaluation and no incapacitating episodes were 
noted.      


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for lumbar strain with degenerative disc 
disease, from October 31, 2001, through June 14, 2006, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).   
  
2.  The criteria for entitlement to a rating in excess of 20 
percent for lumbar strain with degenerative disc disease, 
effective June 15, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § §§ 3.321, 4.40, 4.45, 
4.71a,; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2004 and February 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for an increase 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.71a (2007).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2007).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised twice, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief. 38 C.F.R. § 
4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted. VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).   

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

The veteran's lumbar strain with degenerative disc disease in 
this case has been rated as 10 percent disabling under DCs 
5292-5242 from October 31, 2001 to June 14, 2006, and 20 
percent from June 15, 2006.  38 C.F.R. § 4.71a, DC 5292 
(2002); 38 C.F.R. § 4.71a, DC 5242 (2007).   

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to applying the criteria to the facts in 
this case.  

October 31, 2001 through June 14, 2006.  

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  VA 
examination dated in March 2002 noted that the veteran 
complained of relatively significant back pain with flare-
ups.  Physical examination revealed range of motion of the 
veteran's lumbar spine as follows: forward flexion to 85 
degrees, extension to 15 degrees, rotation to both sides to 
20 degrees, and lateral bend to both sides to 20 degrees.  
The veteran's strength was quite good during range of motion 
testing with motion only slightly reduced as compared to 
normal.  There was no significant fatigability.  The 
physician indicated that during times of flare-ups, the 
veteran's pain and range of motion likely worsened by 10 to 
15 percent.    For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  38 C.F.R. § 4.71a.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.  

Based upon the ranges of motion recorded on the March 2002 VA 
examination report, the Board concludes that the veteran's 
motion was not more than slightly limited.  Forward flexion 
was near normal, and the remaining motion tested was not more 
than slightly limited, even after consideration of flare-ups.  
As moderate limitation of motion is not shown, a rating in 
excess of 10 percent under DC 5292 is not warranted.  
38 C.F.R. § 4.71a, DC 5292.  

In evaluating the claim under DC 5293, the code pertaining to 
IDS, the Board notes that there is no clinical evidence 
demonstrating that the veteran had moderate IDS, with 
recurring attacks.  The March 2002 VA examination report 
failed to reveal any clinical findings of IDS.  The veteran 
complained of occasional weakness in his right lower 
extremity; however, clinical findings indicated that strength 
in his lower extremities was symmetric and 5/5 in all muscle 
groups of the lower extremity.  VA clinical record dated in 
August 2002 noted that the veteran was using an assistive 
device to help ambulate, however, the March 2002 VA 
examination report noted gait was relatively normal.  As 
such, a rating in excess of 10 percent under DC 5293 is not 
warranted.  38 C.F.R. § 4.71a, DC 5293.  

In evaluating the claim under DC 5295, the code pertaining to 
lumbosacral strain, VA examination in March 2002 revealed no 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Thus, a rating in excess of 10 percent 
under DC 5295 is not warranted.  38 C.F.R. § 4.71a, DC 5295. 

There are no other pertinent medical records in the claims 
folder until the June 2006 VA examination report.  For the 
period from October 31, 2001, through June 14, 2006, lumbar 
strain with degenerative disc disease did not exhibit 
moderate limitation of motion;  lumbosacral strain with 
muscle spasm on extreme forward bending or; loss of lateral 
spine motion, unilateral, in standing position.  Forward 
flexion of the thoracolumbar spine was to 85 degrees with 
pain at the end of motion.  There were no incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months reported prior to June 
15, 2006.  As such, an initial disability rating in excess of 
10 percent for lumbar strain with degenerative disc disease 
from October 31, 2001, through June 14, 2006 is denied. 

From June 15, 2006

As noted above, the veteran is rated at 20 percent disabling 
under DC 5242, effective June 15, 2006.  

VA examination dated in June 2006 reported loss of range of 
motion due to fatigability and repetition, however, the 
veteran's total range of motion for the lumbar spine was not 
stated.  The report noted the veteran's subjective complaint 
of having had six episodes of incapacitating back and right 
leg pain that required approximately 2 days of bed rest for 
each episode.  The physician failed to provide the length of 
the veteran's incapacitating episodes, if any, during the 
past 12 months.  Based upon the above, the Board remanded for 
another VA examination. 

On April 2007 VA examination, range of motion of the 
thoracolumbar spine was forward flexion from 0 to 65 degrees, 
extension from 0 to 20 degrees, lateral bending from 0 to 20 
degrees both left and right, and rotation from 0 to 20 
degrees both left and right.  Pain was noted at the extreme 
of motion.  Repetitive range of motion results note forward 
flexion from 0 to 60 degrees, extension from 0 to 15 degrees, 
lateral bending from 0 to 15 degrees both left and right, and 
rotation from 0 to 15 degrees both left and right.  No 
additional limitation of motion due to pain was noted.  A 
rating in excess of 20 percent under the new rating criteria 
is not warranted based upon limitation of motion, even when 
Deluca factors are considered.    

On April 2007 VA examination, the veteran complained of daily 
lower back pain that radiated to his right leg.  He also 
complained of stiffness and numbness associated with his 
lower back.   However, clinical examination revealed no 
evidence of tenderness or weakness in the spine.  There was 
evidence of spasms in paraspineal muscles from L4-S1.  The 
veteran otherwise exhibited normal posture, gait, stance, an 
walking during examination.  Motor examination revealed power 
of 5/5 in all extremities except bilateral hip flexion with 
strength 4/5 as a result of pain.  Sensory examination 
revealed subjective deficits involving the right S1 
sermatomal distribution, otherwise normal to all modalities.  
He exhibited normal coordination.  Straight leg raising was 
to 60 degrees on the right and 70 degrees on the left side.  
Based upon the above, a separate rating is not warranted due 
to any associated neurological impairment.   

The April 2007 VA examination report revealed that the 
veteran denied having incapacitating episodes in the last 12 
months for his spine.  Thus, a higher rating under 38 C.F.R. 
§ 4.71a, DC 5243 is not warranted.  

In sum, for the period from June 15, 2006, limitation of 
forward flexion was to 60 degrees on repetitive use, with 
pain noted at extreme of motion.  There were no neurological 
abnormalities found on clinical evaluation to warrant a 
separate evaluation and no incapacitating episodes were 
noted.  The veteran did not exhibit more than moderate 
limitation of motion, more than moderate IDS, or severe 
lumbosacral strain.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to his 
disability.  38 C.F.R. § 3.321.  The June 2006 VA examination 
report notes that the veteran complained of losing 60 days 
off from work in the previous year due to recurrent low back 
pain and right lower extremity leg pain.  The April 2007 VA 
examination report notes that the veteran works as an outside 
plant technician for BellSouth and stated that his activities 
of employment is limited due to his spine condition, 
especially during flare ups.  The rating contemplates 
limitation.  However, the facts of this case do not 
demonstrate marked interference with employment.  The veteran 
is noted as currently employed; there is no objective 
evidence that he is underemployed due to service-connected 
disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record. 

In short, an initial rating in excess of 10 percent for 
lumbar strain with degenerative disc disease prior to June 
15, 2006 is denied, and a rating in excess of 20 percent from 
June 15, 2006 is denied.  The "benefit-of-the-doubt" rule 
is not applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for lumbar strain 
with degenerative disc disease from October 31, 2001, through 
June 14, 2006 is denied. 

A rating in excess of 20 percent for lumbar strain with 
degenerative disc disease, effective June 15, 2006 is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


